Citation Nr: 0732938	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-03 654A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1959.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2004 rating action that denied a T/R.

In July 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of a 
right knee replacement, evaluated as 30% disabling; a left 
knee replacement, evaluated as 30% disabling; and a low back 
disability, evaluated as 20% disabling. 

3.  The percentage ratings for the veteran's service-
connected disabilities meet the minimum schedular criteria 
for the grant of T/R, but those disabilities are not shown to 
prevent him from obtaining or retaining substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for the grant of T/R have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

A pre-rating September 2004 RO letter informed the veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claim, and of what was needed to 
establish entitlement to a T/R (evidence showing that 
service-connected disabilities prevented obtaining or 
retaining substantially-gainful employment).  Thereafter, 
they were afforded opportunities to respond.  The Board finds 
that the veteran has thus received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

That RO letter also notified the veteran that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records (including private 
medical records), if he gave it enough information, and, if 
needed, authorization, to obtain them.  That letter further 
specified what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to this claim.  As 
indicated above, all           4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, a document 
fully meeting the VCAA's notice requirements was furnished to 
the veteran prior to the October 2004 rating action on 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, the Board finds that the appellant was 
notified of the degree of disability and the effective date 
information in a March 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records through 2006.  In September 2004 and July and 
November 2006, the veteran was afforded comprehensive VA 
examinations in connection with his claim, reports of which 
are of record.  A copy of the April 1980 Social Security 
Administration decision awarding the veteran disability 
benefits and a transcript of the veteran's July 2007 Board 
hearing testimony have been associated with the claims 
folder.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
September 2005, the veteran stated that he did not have 
statements from his former employer or from potential 
employers.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter on appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  For the above purpose of 
one 40% disability in combination, disabilities of 1 or both 
lower extremities will be considered as 1 disability, 
including the bilateral factor.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of a right knee replacement, evaluated as 30% 
disabling; a left knee replacement, evaluated as 30% 
disabling; and a low back disability, evaluated as 20% 
disabling.  The combined disability rating is 70%, including 
a bilateral factor of 5.1% for the knees.  Inasmuch as the 
veteran's service-connected bilateral knee replacement may be 
considered a single disability rated at 40% or more, he thus 
meets the minimum percentage requirements for a T/R under 38 
C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that 
a T/R may not be granted unless a veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
such service-connected disabilities.  

The central inquiry is whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or the impairment resulting from non-
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected knee and low back disabilities 
prevent him from securing and following any substantially-
gainful employment; rather, he remains capable of performing 
the physical acts required by employment.

In his August 2004 T/R claim, the veteran reported that he 
last worked full-time as a truck driver in the late 1970s, 
and that he had completed 2 years of high school education.  
At the July 2007 Board hearing, he stated that he had an 11th 
grade education.

On April 2004 outpatient examination, K. C., M.D., commented 
that the veteran was currently living nicely with his total 
right knee replacement and despite back complaints.  Current 
examination showed full range of right knee motion with 
minimal tenderness, good stability, patellar tracking, and 
motor power, and normal sensation and reflexes.  Although 
back motion was painful, straight leg raising was negative, 
motor power was good, and sensation and reflexes were normal.  
The impression was that the veteran was doing well with all 
his problems.  When seen again in July, the veteran was noted 
to be doing well with his right knee, but his left knee was 
causing increased problems due to degenerative arthritis.  
However, he only lacked full left knee extension by 5 
degrees, and flexion was to 100 degrees.  In early September, 
the veteran complained of back and left leg pain, but he 
could forward flex the back to about 70 degrees, and there 
was no evidence of motor weakness, sensory loss, or reflex 
change in the lower extremities.

Although the veteran complained of bilateral knee pain on 
late September 2004 VA examination, right and left knee 
ranges of motion were from 0 to 90 degrees and 0 to 110 
degrees, respectively, and both knees were stable, without 
guarding or ankylosis.  Examination of the low back showed 
lumbosacral tenderness, soreness, and pain to palpation, but 
there was only moderate limitation of motion, with forward 
flexion to 50 degrees, and extension, side bending, and 
rotation to 15 degrees each.  Moreover, there was no motor 
weakness, and straight leg raising was negative.

Mid-October 2004 lumbar spine magnetic resonance imaging at 
Regional Diagnostics revealed a normal lordotic curvature and 
normal-appearing vertebral bodies.  The impressions were 
degenerative changes, and findings suggestive of bilateral 
pars defects on the left side at L-5.  Late October 
computerized tomography (CT) revealed bilateral pars defects 
at L-5, narrowing of the neural foramina at L5-S1, and 
minimal degenerative changes within the lumbar spine.  In 
November, Dr. K. C. noted that the veteran was not doing well 
with his back problem, and that decompressive surgery was for 
consideration.        

On early December 2004 outpatient examination, J. R., M.D., 
commented that the veteran had done extremely well with his 
right knee replacement and had very little pain in the knee.  
However, he currently needed a left knee replacement and also 
had low back pain.  On current examination, the veteran 
walked with a limp and a cane.  Left knee range of motion was 
from 10 to 90 degrees.  Straight leg raising was negative, 
and there was 5/5 strength in the hip flexors, right 
quadricep, hamstrings, and ankles; there was 4/5 strength in 
the left quadricep.  Sensation was intact in the lower 
extremities.  The impression was that there was no S-1 
radiculopathy clinically.

Late December 2004 CT at the Lakewood Hospital revealed 
central and foraminal stenoses at L4-5 with a right 
paracentral disc protrusion and superior migration of 
fragment.  There was a Grade II spondylolisthesis of L-5 on 
S-1 secondary to old pars fractures, with mild bilateral 
foraminal stenoses at this level.  

On January 2005 outpatient examination by Dr. K. C., the 
veteran's left knee was tender but stable, with flexion to 
about 90 degrees and lacking only 3 degrees of full 
extension.  The total right knee replacement was doing well.  
The back was tender to palpation and limited in flexion and 
extension, but there was good motor power otherwise.  The 
impressions were left knee degenerative arthritis, and back 
spinal stenosis.  

In December 2005, the veteran underwent a left total knee 
arthroplasty at the Lakewood Hospital.       
   
On July 2006 VA examination, the veteran was noted to be 
completely independent in all activities of daily living, and 
he considered himself to be retired from work. He complained 
of bilateral knee pain, but the examiner noted that he 
obtained good relief with his treatment regimen, and that he 
ambulated without difficulty with the use of a cane.  There 
were no known episodes of dislocation or recurrent 
subluxation.  Significantly, the knees were noted to have no 
affect on the veteran's daily activities, although knee pain 
was exacerbated by prolonged standing, walking, and sitting.  
On examination, range of motion of each knee was normal, from 
0 to 140 degrees, and there was no joint instability.  
Moreover, the range of motion of each knee remained unchanged 
after repetitive flexion and extension and testing for pain, 
weakness, fatigability, and incoordination, and there was no 
additional fatigue, weakness, lack of endurance, or 
incoordination with repetitive use.     
     
Although the veteran complained of low back pain and lower 
extremity weakness, and there was evidence of muscle spasm 
and diffuse tenderness of the thoracolumbar spine, there was 
no weakness, and he ambulated without difficulty with the use 
of a cane.  Current examination also showed normal ranges of 
forward flexion from 0 to 90 degrees, and backward extension, 
lateral flexion, and lateral rotation from 0 to 30 degrees 
each.  Moreover, the range of back motion remained unchanged 
after repetitive flexion and extension and testing for pain, 
weakness, fatigability, and incoordination, and there was no 
additional fatigue, weakness, lack of endurance, or 
incoordination with repetitive use.  Lower extremity muscle 
strength was 5/5, sensation was intact bilaterally, and the 
examiner noted that there were no incapacitating episodes 
during the past 12 months that required treatment by a 
physician and bedrest.       
      
In an August 2006 addendum to his July examination report, 
the VA physician opined that the veteran was currently 
employable in an occupation that did not require heavy 
lifting, prolonged sitting or standing, walking long 
distances, or twisting and turning.

On November 2006 VA examination, the veteran complained of 
bilateral knee pain, but knee range of motion was from 0 to 
90 degrees bilaterally on examination, with increased aches, 
pain, soreness, and fatigability with repetitive use.  
However, the knees were stable.  Forward flexion of the back 
was to only 30 degrees, and extension, lateral flexion, and 
rotation were to 15 degrees each, but straight leg raising 
was negative, and sensory and motor examinations were normal.  

In this case, the above evidence of record does not show that 
the veteran's service-connected bilateral knee and low back 
disabilities preclude him from securing and following a 
substantially gainful occupation.  More importantly, the 
medical evidence over the years from 2004 to 2006 has 
consistently shown that, while the veteran's knee and low 
back disabilities somewhat restrict and limit his activities 
and functions, he has good range of knee motion following 
knee replacements, and the knees remain stable.  Although in 
November 2006 he demonstrated an episode of significant 
limitation of back motion, he has otherwise objectively 
demonstrated a good range of back motion, and has not 
required back surgery; as recently as August 2006, a VA 
examiner opined that the veteran was employable in an 
occupation that did not require heavy lifting, prolonged 
sitting or standing, walking long distances, or twisting and 
turning.  The Board thus finds that, despite his service-
connected bilateral knee and low back disabilities, the 
veteran remains capable of performing the physical and mental 
acts required by some type of more sedentary gainful 
employment.    

For all the foregoing reasons, the Board finds that the claim 
for T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


